Citation Nr: 1542622	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1994 to July 1995.  He also had a period of service with the Alabama Army National Guard from September 1997 to May 2002, with several periods of duty for training that will be delineated below.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The RO in Montgomery, Alabama, currently has jurisdiction of the claims.  

The Veteran presented testimony before the undersigned in May 2013.  A transcript is of record.  The Board remanded the claims in January 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an increased rating for the service-connected bilateral pes planus has been raised by the record in a February 2015 VA Form 21-4138 (which appears to have been intended as a notice of disagreement to a March 2012 rating decision), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  There is no probative evidence of record establishing that the Veteran's current diabetes mellitus, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, erectile dysfunction and sleep apnea were incurred during active duty service or a period of duty for training with the Alabama Army National Guard.  

2.  There is no probative evidence of record establishing that the Veteran's diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities were diagnosed within one year of his July 1995 discharge from active duty service.  

3.  Service connection has not been established for diabetes mellitus, so service connection for hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, erectile dysfunction and sleep apnea cannot be established on a secondary basis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

3.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

4.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

5.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

6.  The criteria for service connection for sleep apnea, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2006 with regards to the claims for service connection listed on the title page.  The letter addressed all of the notice elements, to include those required regarding what is needed to establish service connection on a secondary basis, and was sent prior to the initial unfavorable decision by the AOJ in March 2007.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  The Board notes that the Veteran submitted a VA Form 21-4142 requesting records from Dr. C.M.H, and that two letters were sent to this medical provider, first in October 2006 and later in January 2007, but no records were received.  The Veteran was notified of VA's failed first attempt to procure records from this private provider in a January 2007 letter.  These actions comply with VA's duty to assist found at 38 C.F.R. § 3.159 (c)(1).  

VA examinations with respect to the issues on appeal were obtained in February 2007 and July 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case in July 2014 are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's January 2014 remand instructions as the Veteran was asked to identify the VA medical facility from which he received treatment and was provided with authorizations in order for VA to obtain identified private treatment records; the Veteran's complete personnel and treatment records from his service in the Alabama Army National Guard were requested and obtained; and VA examinations were scheduled in conjunction with each claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also January 2015 letter.  In response to the January 2015 letter, the Veteran identified several private providers and VA successfully obtained treatment records from them.  VA also successfully obtained the Veteran's VA treatment records.  

All known and available records relevant to the issues being adjudicated in this decision have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claims being adjudicated at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as hypertension, diabetes mellitus, and organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2015).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and sleep apnea.  He asserts that he had symptoms of diabetes mellitus during active duty and was diagnosed within one year of his discharge, and that his other problems are all secondary complications of the diabetes mellitus.  See e.g., VA Form 21-526 received February 2006.  

The Veteran had one period of active duty service with the Army from September 1994 until July 1995.  Following that, he enlisted in the Alabama Army National Guard and served with the National Guard from September 1997 to May 2002.  During his National Guard service, the Veteran had several periods of duty for training, to include from November 15, 1997, to November 16, 1997; from February 7, 1998, to February 8, 1998; from March 7, 1998, to March 8, 1998; from April 4, 1998, to April 5, 1998; from May 2, 1998, to May 3, 1998; from June 6, 1998, to June 7, 1998, from July 11, 1998, to July 12, 1998; on August 2, 1998; from August 8, 1998, to August 22, 1998; from September 12, 1998, to September 13, 1998; from October 3, 1998, to October 4, 1998; from November 7, 1998, to November 8, 1998; from December 5, 1998, to December 6, 1998; from January 23, 1999, to January 24, 1999; from February 20, 1999, to February 21, 1999; from April 10, 1999, to April 11, 1999; from April 17, 1999, to April 30, 1999; on May 1, 1999; from May 15, 1999, to May 16, 1999; from June 12, 1999, to June 13, 1999; from July 10, 1999, to July 11, 1999; from August 21, 1999, to August 22, 1999; from September 18, 1999, to September 19, 1999; from October 23, 1999, to October 24, 1999; from November 6, 1999, to November 7, 1999; from December 4, 1999, to December 5, 1999; from January 8, 2000, to January 24, 2000; from February 5, 2000, to February 6, 2000; from March 4, 2000, to March 5, 2000; from April 1, 2000, to April 2, 2000; from May 6, 2000, to May 7, 2000; from June 3, 2000, to June 4, 2000; from July 15, 2000, to July 16, 2000; from August 19, 2000, to August 20, 2000; from September 9, 2000, to September 10, 2000; from October 14, 2000, to October 15, 2000; from November 4, 2000, to November 5, 2000; from December 2, 2000, to December 3, 2000; from January 6, 2001, to January 7, 2001; from February 3, 2001, to February 4, 2001; from March 3, 2001, to March 4, 2001; on April 8, 2001; from May 5, 2001, to May 6, 2001; from June 2, 2001, to June 3, 2001; from July 14, 2001, to July 15, 2001; from August 4, 2001, to August 5, 2001; on September 9, 2001; from October 13, 2001, to October 14, 2001; from November 17, 2001, to November 18, 2001; from December 15, 2001, to December 16, 2001; from February 2, 2002, to February 3, 2002; and from March 2, 2002, to March 3, 2002.  Treatment records from the Veteran's period of active duty service (September 1994 to July 1995), as well as treatment records associated with his service in the National Guard (September 1997 to May 2002), have been obtained.  

Treatment records from active duty service are devoid of reference to complaint of, or treatment for, diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and sleep apnea, to include any references to elevated blood pressure and/or sleep problems.  At the time of his May 1995 discharge examination, the Veteran reported cramps in his legs, but this reference was made to the noted bilateral pes planus, and frequent trouble sleeping, though the notation made by the examiner indicated the Veteran was receiving mental health treatment for reactive excess worry, not any symptoms of sleep apnea.  During the May 1995 discharge examination, the Veteran also indicated he did not know whether he had high or low blood pressure, but no reference to elevated blood pressure was made by the examiner.  See report of medical history.  Clinical evaluation of the Veteran's heart; vascular system; endocrine system; genitourinary system; upper extremities; lower extremities; and neurologic system was normal in May 1995, and urinalysis was negative for sugar or albumin.  See report of medical examination.  

Treatment records from the Veteran's National Guard service reveal that he denied medical problems during physicals conducted in September 1997, May 1998 and November 1999.  At the time of an evaluation conducted on January 8, 2000, the Veteran reported high or low blood pressure, but notations indicate that he was referencing low, not high, blood pressure, and the examiner specifically noted that the Veteran denied a history of hypertension and diabetes mellitus.  In addition, clinical evaluation of the Veteran's heart; vascular system; endocrine system; genitourinary system; upper extremities; lower extremities; and neurologic system was normal and urinalysis was negative for sugar or albumin.  See reports of medical examination and history.  A National Guard record dated January 20, 2000, contains a notation that the Veteran needed to be evaluated by a private physician for sleep apnea/insomnia, and a National Guard record dated September 18, 2001, contains a notation that a private doctor had written that the Veteran had started treatment for elevated blood glucose.  

Private medical treatment records associated with the timeframe that the Veteran was in the National Guard document that on December 17, 1997, he reported he had been told his sugar was high over Thanksgiving.  The earliest diagnosis of diabetes mellitus of record, however, is dated on August 16, 2001, which also corresponds with the earliest diagnosis of hypertension of record.  A private record dated January 27, 2000, indicates that the Veteran was seen with complaint of sleeping problems, and a record dated February 23, 2000, indicates that the Veteran reported snoring at night without any significant daytime sleepiness; that the National Guard needed an evaluation for sleep apnea; and that the Veteran was assessed with obesity, with history of excessive snoring and weight loss, suspected sleep apnea.  There is no indication that the Veteran was diagnosed with peripheral neuropathy of the upper and/or lower extremities, erectile dysfunction, and/or sleep apnea during his National Guard service (September 1997 to May 2002).  The Board also notes at this juncture that the diagnoses of diabetes mellitus and hypertension were not made on a date that corresponds with the Veteran's periods of duty for training with the National Guard, as delineated in detail above.  There is also no indication that a diagnosis of sleep apnea was made on a date that corresponds with the Veteran's periods of duty for training with the National Guard.

Private treatment records dated after the Veteran's period of service in the National Guard contain assessments of neuropathy after the Veteran complained of numbness in his hands (August 29, 2002); of peripheral neuropathy after the Veteran complained of his right leg going numb (March 31, 2003); and erectile dysfunction (October 21, 2004).

The Veteran underwent a VA general medical examination in February 2007.  He reported that around the year 1995-1996, he had a physical examination and his serum glucose was found to be significantly elevated.  At that time the Veteran was having sensation of numbness and tingling in his distal extremities.  The Veteran reported that he was diagnosed with diabetes mellitus Type II and was placed on oral agents, diet and exercise.  The Veteran also reported that around the year 2001 he started presenting with some difficulty in erection and eventually was diagnosed with erectile dysfunction; and that around the year 2000 he presented with significantly elevated blood pressures during a physical examination and was diagnosed with hypertension and placed on treatment.  In regards to his claim for poor circulation (peripheral neuropathy of the upper and lower extremities), the Veteran reported that he had a sensation of numbness, discomfort, tingling, and burning present in both upper and lower extremities since around 1996, the time at which he was diagnosed with diabetes mellitus.  The Veteran reported that these sensations in the distal upper and lower extremities had persisted and had resulted in some difficulty performing activities.  In regards to sleep apnea, the Veteran reported that around 1997, he presented with loud snoring, difficulty sleeping at night, and being sleepy during the day.  He was evaluated and told he had sleep apnea.  Following physical examination, the Veteran was diagnosed, in pertinent part, with type II diabetes mellitus, erectile dysfunction secondary to type II diabetes mellitus, hypertension secondary to type II diabetes mellitus, peripheral neuropathy secondary to type II diabetes mellitus, and sleep apnea.  No opinion on the etiology of the type II diabetes mellitus or sleep apnea was provided.  

In a March 2011 letter, Dr. S. T-M reports that the Veteran had been a patient at that facility for several years and had been treated for diabetes, hypertension, back pain, neck pain, poor circulation, nerve damage, and foot pain.  Over time, his conditions had been getting progressively worse.  It was Dr. T-M's opinion "after reviewing his medical files that is caused by his diabetes.  He shows symptoms of diabetes as far back as 1996.  He stated to me that he was having symptoms towards the end of his tour of duty in the regular U.S. Army in 1995.  I also believe the diabetes caused the other illnesses such as hypertension and nerve damage.  I have come to the conclusion that his diabetes could be linked to his time in the service due to the physical demands of the Army."  This opinion is not afforded any probative value for several reasons.  First, Dr. T-M does not specify when the Veteran first received treatment at the facility she mentions.  Second, Dr. T-M does not specify which of the Veteran's medical files were reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Finally, Dr. T-M's opinion is that the Veteran's diabetes could be linked to his time in the service.  See letter (emphasis added).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran underwent several Disability Benefits Questionnaires (DBQs) in July 2014, at which time his claims file was reviewed.  He was diagnosed with type II diabetes mellitus; erectile dysfunction; diabetic peripheral neuropathy; obstructive sleep apnea; and hypertension.  In regards to his diabetes, the Veteran reported that he experienced dizziness and lightheadedness in 1994 while in active service.  He indicated that one time after a run for physical therapy, he became lightheaded and dizzy and felt like he was going to pass out and had to sit down and rest for about five to 10 minutes.  This reportedly occurred around 5am and he was seen by the doctor around 9 am and they told him nothing was wrong.  The Veteran also reported that when he bends over to pick something up and he stands up, he gets dizzy and lightheaded.  In regards to his erectile dysfunction, the Veteran reported that in approximately 2010, he had difficulty getting and maintaining an erection.  In regards to his peripheral neuropathy, the Veteran reported that he was diagnosed with diabetes in 2001 when he began having numbness in his toes, which has progressively worsened over time.  He also reported numbness and tingling in his feet and legs; that he also noticed numbness and tingling in his left hand, which started with the left little finger; and that he had mild tingling in the right hand.  In regards to his sleep apnea, the Veteran reported that in 2000, he had snoring, fatigue and daytime sleepiness and that after a sleep study he was diagnosed with sleep apnea.  In regards to his hypertension, the Veteran reported that he was diagnosed sometime in the early 2000's and was started on blood pressure medication.  

It was the July 2014 VA examiner's opinion that it is less likely than not that any of the Veteran's diagnosed disorders was incurred in or caused by the claimed in-service injury, event or illness.  The opinions provided by the July 2014 VA examiner are afforded high probative value as they were accompanied by detailed rationales.  See Prejean, 13 Vet. App. at 448-9.

The rationale in support of the opinion on diabetes was based on a September 2001 National Guard memo, which stated that office had received a note from Dr. G. in reference to the above findings: elevated glucose 368.  The examiner also cited an August 16, 2001, note from Dr. G. that stated "Dear reserve physician: Mr. [redacted] has DM type 2, I have started treatment and scheduled f/u."  The July 2014 examiner explained that the Veteran's type II diabetes mellitus was diagnosed in 2001 and that his risk factors included obesity, genetic susceptibility (family history), ethnicity (specific racial and ethnic groups), age and gender.  The examiner specifically noted that the physical demand of the army is not a risk factor for developing diabetes.  It was also noted that symptoms of lightheadedness and dizziness as described by the Veteran are due to postural changes and not a symptom of hyperglycemia or diabetes.  For these reasons, it is less likely as not that the Veteran's diabetes was due to or caused by active service, including any period of active duty for training in the National Guard.  

The rationale in support of the opinion on hypertension was based on the fact that the Veteran had essential hypertension risk factors, to include ethnicity (certain racial groups), family history, excess sodium intake, excess alcohol intake, obesity and weight gain, physical inactivity, and dyslipidemia.  The examiner specifically reported that the May 1995 blood pressure reading was 137/70 and that there was no evidence of sustained elevated blood pressure readings or a diagnosis of hypertension.  The examiner also noted that on the January 2000 examination, the Veteran was negative for hypertension and was not taking any medication.  For these reasons, it is less likely as not that the Veteran's hypertension was due to or caused by military service or training in the National Guard.  

The rationale in support of the opinion provided on the erectile dysfunction and peripheral neuropathy was based on the examiner's explanation that both were due to his diabetes given the onset of these conditions in relation to the onset of diabetes.  The examiner also noted that both are well-known complications of diabetes.  For these reasons, it is less likely as not that the Veteran's erectile dysfunction and peripheral neuropathy were due to or caused by military service.  The examiner also noted that the Veteran's hypertension had been well controlled, and is less likely as not to have caused or aggravated the erectile dysfunction.  The examiner also indicated that peripheral neuropathy is not a complication of the hypertension.

The rationale in support of the opinion provided on the sleep apnea was based on the examiner's explanation that although the Veteran reported frequent trouble sleeping in 1995, and that during the examination, the Veteran reported that he was told he snored during active service, he was not diagnosed with sleep apnea until the year 2000.  Since it did not become an issue for many years later, it was less likely as not that the sleep apnea was due to or caused by military service.  

The preponderance of the evidence of record does not support any of the claims for service connection.  As noted above, service treatment records from the Veteran's period of active duty service (September 1994 to July 1995) are devoid of reference to complaint of, or treatment for, diabetes, hypertension, peripheral neuropathy of the upper or lower extremities, erectile dysfunction, and/or sleep apnea.  Also noted above, treatment records from the Veteran's period of service in the National Guard (September 1997 to May 2002) do not document that diabetes mellitus, hypertension, or sleep apnea were diagnosed on a date that corresponds with the Veteran's periods of duty for training with the National Guard, as delineated in detail above.  The peripheral neuropathy of the upper or lower extremities and erectile dysfunction were diagnosed after May 2002.  In addition to the foregoing, the only probative opinion of record, that provided by the July 2014 VA examiner, establishes that it is less likely than not that any of the Veteran's conditions are due to or caused by military service or training in the National Guard.  In the absence of any probative evidence establishing that the Veteran's current diabetes mellitus, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, erectile dysfunction and sleep apnea were incurred during active duty service or a period of duty for training with the Alabama Army National Guard, service connection is not warranted on a direct basis and the claims must be denied.

Service connection is not warranted on a presumptive basis for diabetes mellitus, hypertension, and/or peripheral neuropathy of the upper or lower extremities in the absence of probative evidence establishing that the Veteran was diagnosed with any of these conditions within one year of his July 1995 discharge from active duty service.  Service connection is also not warranted for hypertension, peripheral neuropathy of the upper or lower extremities, erectile dysfunction, and/or sleep apnea on a secondary basis because service connection for diabetes mellitus has not been established.  Service connection for erectile dysfunction is not warranted as secondary to hypertension, as suggested by the July 2014 VA examiner, because service connection for hypertension has not been established.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


